DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2022 has been entered. 
Response to Amendment
The amendment filed 29 March 2022 has been entered.  
Applicant’s arguments, see section entitled, “Claim Rejections Under 35 U.S.C. § 103,” pages 9-10, filed 29 March 2022, with respect to the rejections based on the prior art have been fully considered.  Upon reconsideration of an already identified prior art, the examiner determined that one of these references teaches the amended portion of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
The limitations of claim 9 would be allowable, if included in claim 1.
Status of the Claims
In the amendment dated 29 March 2022, the status of the claims is as follows: Claims 1, 3-6, 11-17, and 20 have been amended.  Claim 21 is new.
Claims 1, and 3-21 are pending.
Claim Interpretation
Regarding claims 3-6 and 14-17, claim 3, which depends on independent claim 1, requires that the SMA starter element be “in contact with the plasma tip when in a rest state.”  However, claim 6, which depends on independent claim 1, then provides an alternative embodiment to claim 3 by requiring that “the SMA starter element is in contact with the plasma electrode when in a rest state.”   Meanwhile, claim 4, which depends on claim 3, requires that the SMA starter element be in “contact the plasma electrode when in the deformed state,” but claim 5 requires an alternative embodiment to claim 4 by limiting the SMA starter element such that it is “not in contact with the plasma tip and…not in contact with the plasma electrode when in the deformed state.”  Claim 6 then requires “a deformed state where the SMA starter element is spaced apart from the plasma electrode.”  Claims 14-17 and 21 have similar alternative embodiments.   The Specification discloses the following alternative embodiments for the rest states and deformed states:
“Additionally or alternatively, the SMA starter element may be in contact with the tip when in a rest state, and the deformation of the SMA starter element may cause the SMA starter element to move to a deformed state where the SMA starter element is spaced apart from the tip. In some instances, the SMA starter element contacts the electrode when in the deformed state. Alternatively, the SMA starter element may not contact with the tip nor the electrode when in the deformed state. Still further, in some embodiments, the SMA starter element is in contact with the electrode when in a rest state, and the deformation of the SMA starter element causes the SMA starter element to move to a deformed state where the SMA starter element is spaced apart from the electrode” (paragraph 00011).  

However, the ambiguity caused by the multiple different positions that the SMA start element can be in during the claimed “rest states” and “deformed states” causes the states to be arbitrary such that a “rest state” can be a “deformed state” and vice versa.  As a result, for the purpose of the examination, the claimed modifiers of “rested” and “deformed” will not be given any patentable weight such that if the structure can be construed as meeting the limitations assigned to the various states, then it will be presumed that the system can operate as intended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 10-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klasson (US-3832513-A) in view of Norris et al. (US-9288887-B2).
Regarding claim 1, Klasson teaches a plasma arc torch (torch 40, fig. 2) comprising: 
a plasma electrode (tungsten electrode 46, fig. 2; “a plasma flame 58 extending from the vicinity of the electrode tip 47 to the work piece 41,” column 5, lines 55-56) and a plasma tip (construed as the bottom and the outside of the nozzle 45, fig. 2; a plasma flame 58 is shown coming from the bottom of the nozzle 45, fig. 2) that are aligned concentrically with an annular gap therebetween (annular space 48, fig. 2, alignment is concentric and a gap is shown between the nozzle and the electrode), 
a gas distributor (“an annular space 48 through which a flow of inert shield gas is directed from appropriate porting etc. provided in the main body 43,” column 5, lines 19-21; construed as “porting”) disposed between the plasma electrode (electrode 46, fig. 2) and the plasma tip (exterior of the nozzle 45, fig. 2; in fig. 1, the ports are between the electrode 20 and the exterior of the nozzle), 
a shape memory alloy (SMA) starter element (bimetallic element 53, fig. 2; Applicant discloses that “shape memory alloys may include any material that deforms when heated, and upon cooling, returns to its pre-deformed position,” para 00050; similarly, Klasson teaches that “a bi-metallic element is used, the auxiliary arc gap is maintained due to the heating effect on the bi-metallic element by the auxiliary arc current and/or by the reflected heat of the welding arc. When this arc is shut off, the element cools, bringing it back in starting contact with the tungsten electrode and ready for the next start,” column 3, lines 14-20) extending from a proximal end (end of the bimetallic element 53 connected adapter unit 50, fig. 2) to a distal end (end of the bimetallic element 53 at the tungsten contact tip 55, fig. 2), the distal end extending axially into an annular gap between the plasma electrode and the plasma tip (as shown in fig. 2, the bimetallic element 53 is in the gap between the electrode and the nozzle; as shown in fig. 2, the contact tip 55 extends into this gap along a vertical y-axis, which is construed as being “axially”), wherein the SMA starter element is configured to deform from a rest state (construed as the position the bimetallic element is in as shown in either figs. 3 or 4 due to the arbitrariness of the claimed “rest” and “deformed” states) to a deformed state (construed as the position the bimetallic element is in as shown in either figs. 3 or 4 due to the arbitrariness of the claimed “rest” and “deformed” states) when heated (“when the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position to move the contact tip 55 out of engagement with the electrode 46…,” column 5, lines 47-50), and wherein a deformation of the SMA starter element draws a pilot arc that extends at least partially through the annular gap between the plasma electrode and the plasma tip (“…and thus to strike an arc 57 between the electrode 46 and the tip 55. This arc 57, as in the case of the arc 31 of the embodiment illustrated in FIG. 1, serves to ionize a portion of the inert shield gas flowing passed the electrode 46 and thus to establish a plasma flame 58 extending from the vicinity of the electrode tip 47 to the work piece 41,” column 5, lines 50-57, examiner is construing the claimed “tip” as the bottom of the nozzle, which is different than the tip 55 taught by Klasson; the arc 57 is shown as lying in the gap between the electrode 47 and the bottom of the nozzle in fig. 2).  
Klasson does not explicitly disclose the plasma electrode adapted for electrical connection to a cathodic side of a power supply, and the plasma tip adapted for electrical connection to an anodic side of the power supply during piloting (although Klasson teaches a main power source 42 with terminal ends going to the electrode and the workpiece, Klasson does not explicitly disclose that the electrode is connected to the cathode or that the examiner-construed tip is connected to the anode), the proximal end being coupled to the gas distributor.

Klasson, figs. 1-4

    PNG
    media_image1.png
    652
    534
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    535
    450
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    384
    494
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    410
    490
    media_image4.png
    Greyscale


However, in the same field of endeavor of plasma arch torches, Norris teaches the plasma electrode (electrode 100, fig. 4) adapted for electrical connection to a cathodic side of a power supply (“the electrode is disposed within the plasma arc torch and adapted for electrical connection to a cathodic side of a power supply,” abstract), and the plasma tip (tip 102, fig. 4) adapted for electrical connection to an anodic side of the power supply during piloting (“the tip is positioned distally from the electrode and adapted for electrical connection to an anodic side of the power supply during piloting,” abstract), a SMA starter element (relying on Klasson for teaching a thermally responsive starter element, Norris teaches using a third element 104 and a secondary power circuit is the similar manner that Klasson teaches using an auxiliary element; the conductive inserts 144 in fig. 6 is construed as being the starter element, comparable to the bi-metallic element 53 taught by Klasson), the proximal end (construed as the top right end of the conductive inserts 144, fig. 6) being coupled to a gas distributor (gas distributor 103, figs. 4 and 6) disposed between the plasma electrode (electrode 100, fig. 4) and the plasma tip (tip 102, fig. 4).
Norris, figs. 4 and 6

    PNG
    media_image5.png
    754
    604
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    661
    450
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson to include, a negative connection for the electrode and a positive connection for the torch tip and attaching a conductive insert to a gas distributor, in view of the teachings of Norris, by connecting the bi-metallic element 53, as taught by Klasson, to a secondary power circuit 200 through a gas distributor 103, as taught Norris, in lieu of connecting the bi-metallic element 53 around the exterior of a nozzle to an auxiliary power source, as taught by Klasson, because an anodic connection that includes the torch tip and the workpiece generates less radiated energy into the surroundings compared with an anodic connection that connects only to the workpiece; the anodic connection that includes the torch tip has the advantage of creating less noise in the power supply and the surrounding electronic systems in comparison to a connection without the torch tip; and because, since the secondary power circuit is contained within the plasma arc torch, the electromagnetic interference generated during arc starting is significantly reduced (Norris, column 1, line 24-column 2, line 17 and column 8, lines 7-21).
	Regarding claim 6, Klasson teaches wherein the SMA starter element is in contact with the plasma electrode when in the rest state (fig. 3), and the deformation of the SMA starter element causes the SMA starter element to move to the deformed state (fig. 4; described column 5, lines 38-57) where the SMA starter element is spaced apart from the plasma electrode (as shown in fig. 4, the bi-metallic element is spaced apart from the electrode).
	Regarding claim 7, Klasson teaches wherein the pilot arc is blown off the SMA starter element, through a plasma chamber, and exits an orifice to generate a plasma stream (“This arc 57, as in the case of the arc 31 of the embodiment illustrated in FIG. 1, serves to ionize a portion of the inert shield gas flowing passed the electrode 46 and thus to establish a plasma flame 58 extending from the vicinity of the electrode tip 47 to the work piece 41,” column 5, lines 52-57).  Klasson does not explicitly disclose cutting metal (Klasson teaches using the plasma arc torch for welding).
	However, in the same field of endeavor of plasma arch torches, Norris teaches cutting metal (“cutting…metal workpieces,” column 1, lines 25-26).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson to use the torch taught by Klasson for cutting metal, in view of the teachings of Norris, because according to Norris, it is known in the art to use plasma arc torches for cutting, marking, gouging, and welding metal workpieces (Norris, column 1, lines 24-27).  This is an obvious intended use based on the desired application.	
	Regarding claim 10, Klasson teaches wherein the SMA starter element is formed from a material exhibiting a two-way shape memory effect (Klasson teaches alternating between figs. 3 and 4 in column 5, lines 38-57, construed as meeting the limitation for “two-way”), and applying current to the SMA starter element in a first position causes the deformation to a second position (“When the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position,” column 5, lines 47-50) and cooling of the SMA starter element causes a return to the first position (“When this arc is shut off, the element cools, bringing it back in starting contact with the tungsten electrode and ready for the next start,” column 3, lines 17-20).	
Regarding claim 11, Klasson teaches
a plasma electrode (tungsten electrode 46, fig. 2; “a plasma flame 58 extending from the vicinity of the electrode tip 47 to the work piece 41,” column 5, lines 55-56) and 
a plasma tip (construed as the bottom and the exterior of the nozzle 45, fig. 2; a plasma flame 58 is shown coming from the bottom of the nozzle 45, fig. 2) disposed concentrically around the plasma electrode spaced from the plasma electrode by an annular gap (as shown in fig. 2, alignment is concentric and a gap is shown between the nozzle and the electrode; annular space 48, fig. 2); 
a gas distributor (“an annular space 48 through which a flow of inert shield gas is directed from appropriate porting etc. provided in the main body 43,” column 5, lines 19-21; construed as “porting”) disposed between the plasma electrode (electrode 46, fig. 2) and the plasma tip (exterior of the nozzle 45, fig. 2; in fig. 1, the ports are between the electrode 20 and the exterior of the nozzle), and 
a shape memory alloy (SMA) starter element (bimetallic element 53, fig. 2; Applicant discloses that “shape memory alloys may include any material that deforms when heated, and upon cooling, returns to its pre-deformed position,” para 00050; similarly, Klasson teaches that “a bi-metallic element is used, the auxiliary arc gap is maintained due to the heating effect on the bi-metallic element by the auxiliary arc current and/or by the reflected heat of the welding arc. When this arc is shut off, the element cools, bringing it back in starting contact with the tungsten electrode and ready for the next start,” column 3, lines 14-20) extending from a proximal end (end of the bimetallic element 53 connected adapter unit 50, fig. 2) to a distal end (end of the bimetallic element 53 at the tungsten contact tip 55, fig. 2), the distal end extending axially into the annular gap between the plasma electrode and the plasma tip (as shown in figs 2-4, the bimetallic element is between the electrode 46 and the examiner-construed tip of the nozzle; as shown in fig. 2, the contact tip 55 extends into this gap along a vertical y-axis, which is construed as being “axially), wherein the SMA starter element is configured to deform from a rest state (construed as the position the bimetallic element is in as shown in either figs. 3 or 4 due to the arbitrariness of the claimed “rest” and “deformed” states) to a deformed state (construed as the position the bimetallic element is in as shown in either figs. 3 or 4 due to the arbitrariness of the claimed “rest” and “deformed” states) in response to heat (“when the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position to move the contact tip 55 out of engagement with the electrode 46…,” column 5, lines 47-50) and a deformation of the SMA starter element moves the SMA starter element away from the plasma electrode or the plasma tip so that a pilot arc is drawn out in the consumable cartridge (“…and thus to strike an arc 57 between the electrode 46 and the tip 55. This arc 57, as in the case of the arc 31 of the embodiment illustrated in FIG. 1, serves to ionize a portion of the inert shield gas flowing passed the electrode 46 and thus to establish a plasma flame 58 extending from the vicinity of the electrode tip 47 to the work piece 41,” column 5, lines 50-57, examiner is construing the claimed “tip” as the bottom of the nozzle, which is different than the tip 55 taught by Klasson; the arc 57 is shown as lying in the gap between the electrode 47 and the bottom of the nozzle in fig. 2).  
Klasson does not explicitly disclose a consumable cartridge and configured such that a pilot arc is drawn out in the consumable cartridge, the proximal end being coupled to the gas distributor.
However, in the same field of endeavor of plasma arch torches, Norris teaches a consumable cartridge (construed by the examiner as the consumable components 16, fig. 2; “the consumable components 16 comprise an electrode 100, a tip 102, a gas distributor 103, a third element 104, and a cartridge body 106,” column 4, lines 32-34) and configured such that a pilot arc is drawn out in the consumable cartridge (“Because a voltage is applied across the conductive insert 144 of the third element 104 and the electrode 100, a pilot arc is drawn between the conductive insert 144 and the electrode 100 as the gas flows therethrough,” column 7, lines 37-41; both the electrode 100 and the third element 104 are included in the consumable components 16); a SMA starter element (relying on Klasson for teaching a thermally responsive starter element, Norris teaches using a third element 104 and a secondary power circuit is the similar manner that Klasson teaches using an auxiliary element; the conductive inserts 144 in fig. 6 is construed as being the starter element, comparable to the bi-metallic element 53 taught by Klasson), the proximal end (construed as the top right end of the conductive inserts 144, fig. 6) being coupled to a gas distributor (gas distributor 103, figs. 4 and 6) disposed between the plasma electrode (electrode 100, fig. 4) and the plasma tip (tip 102, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson to include a consumable components 16 at the distal end of the torch head and attaching a conductive insert to a gas distributor, in view of the teachings of Norris, by enclosing the electrode, nozzle, and bi-metallic element, as taught by Klasson, inside of a consumable cartridge, as taught by Norris, and by connecting the bi-metallic element 53, as taught by Klasson, to a secondary power circuit 200 through a gas distributor 103, as taught Norris, in lieu of connecting the bi-metallic element 53 around the exterior of a nozzle to an auxiliary power source, as taught by Klasson, for the advantage of using an insulated material for the cartridge body, which is capable of operating at relatively high temperatures; for the advantage of using replacing consumable components, where when components at the distal end are damaged, they can quickly be replaced, reducing the time the torch is offline due to needed repairs; and because, since the secondary power circuit is contained within the plasma arc torch, the electromagnetic interference generated during arc starting is significantly reduced (Norris, column 4, lines 10-13 and column 5, lines 49-51 and column 8, lines 7-21).
Norris, fig. 2

    PNG
    media_image7.png
    770
    440
    media_image7.png
    Greyscale

Regarding claim 12, Klasson teaches wherein the gas distributor is configured to direct a flow of gas into the annular gap between the plasma electrode and the plasma tip (“a flow of shield gas is initiated in the zone surrounding the tungsten electrode and out the torch nozzle,” column 3, lines 3-4).
Regarding claim 17, Klasson teaches wherein the SMA starter element is in contact with the plasma electrode when in the rest state (fig. 3), and the deformation of the SMA starter element causes the SMA starter element to move to the deformed state (fig. 4; described column 5, lines 38-57) where the SMA starter element is spaced apart from the plasma electrode (as shown in fig. 4, the bi-metallic element 53 is spaced apart from the electrode).
Regarding claim 19, Klasson teaches wherein the SMA starter element is formed from materials exhibiting a one-way shape memory effect or a two way shape memory effect (Klasson teaches alternating between figs. 3 and 4 in column 5, lines 38-57, construed as meeting the limitation for “two-way”).
Regarding claim 20, Klasson teaches a method of initiating a pilot arc in a plasma arc torch (“a method and apparatus for starting and stabilizing an arc in the gas-tungsten arc welding system,” abstract) comprising: 
providing a shape memory alloy (SMA) starter comprising a deformable SMA starter element (bimetallic element 53, fig. 2; Applicant discloses that “shape memory alloys may include any material that deforms when heated, and upon cooling, returns to its pre-deformed position,” para 00050; similarly, Klasson teaches that “a bi-metallic element is used, the auxiliary arc gap is maintained due to the heating effect on the bi-metallic element by the auxiliary arc current and/or by the reflected heat of the welding arc. When this arc is shut off, the element cools, bringing it back in starting contact with the tungsten electrode and ready for the next start,” column 3, lines 14-20) extending from a proximal end (end of the bimetallic element 53 connected adapter unit 50, fig. 2) to a distal end (end of the bimetallic element 53 at the tungsten contact tip 55, fig. 2), the distal end extending axially into an annular gap (annular gap 48 lies between the electrode 47 and the examiner-construed tip, which is construed as the external shell of the nozzle including the bottom, fig. 2; as shown in fig. 2, the contact tip 55 extends into this gap along a vertical y-axis, which is construed as being “axially”) between a plasma electrode (tungsten electrode 46, fig. 2; “a plasma flame 58 extending from the vicinity of the electrode tip 47 to the work piece 41,” column 5, lines 55-56) and a plasma tip (construed as the bottom and the outside of the nozzle 45, fig. 2; a plasma flame 58 is shown coming from the bottom of the nozzle 45, fig. 2), and wherein, in a rest state (construed as the position the bimetallic element is in as shown in fig. 3), the deformable SMA starter element is disposed in a first position where the deformable SMA starter element contacts the plasma tip or the plasma electrode (position shown in fig. 3); and 
applying current to the deformable SMA starter element to cause the deformable SMA starter element to deform from the rest state to a deformed state (construed as the position the bimetallic element is in as shown in fig. 4) and move out of the first position so that the pilot arc is drawn out in the annular gap between the plasma electrode and the plasma tip (“when the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position to move the contact tip 55 out of engagement with the electrode 46 and thus to strike an arc 57 between the electrode 46 and the tip 55. This arc 57, as in the case of the arc 31 of the embodiment illustrated in FIG. 1, serves to ionize a portion of the inert shield gas flowing passed the electrode 46 and thus to establish a plasma flame 58 extending from the vicinity of the electrode tip 47 to the work piece 41,” column 5, lines 47-57).  
Klasson does not explicitly disclose the proximal end being coupled to a gas distributor disposed between the plasma electrode and the plasma tip (although Klasson teaches a gas distributor: “an annular space 48 through which a flow of inert shield gas is directed from appropriate porting etc. provided in the main body 43,” column 5, lines 19-21, Klasson does not teach that the bimetallic element is connected to the disclosed “porting” but rather that it is connected to the exterior of the nozzle). 
However, in the same field of endeavor of plasma arch torches, Norris teaches a SMA starter element (relying on Klasson for teaching a thermally responsive starter element, Norris teaches using a third element 104 and a secondary power circuit is the similar manner that Klasson teaches using an auxiliary element; the conductive inserts 144 in fig. 6 is construed as being the starter element, comparable to the bi-metallic element 53 taught by Klasson), the proximal end (construed as the top right end of the conductive inserts 144, fig. 6) being coupled to a gas distributor (gas distributor 103, figs. 4 and 6) disposed between the plasma electrode (electrode 100, fig. 4) and the plasma tip (tip 102, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson to include, attaching a conductive insert to a gas distributor, in view of the teachings of Norris, by connecting the bi-metallic element 53, as taught by Klasson, to a secondary power circuit 200 through a gas distributor 103, as taught Norris, in lieu of connecting the bi-metallic element 53 around the exterior of a nozzle to an auxiliary power source, as taught by Klasson, because, since the secondary power circuit is contained within the plasma arc torch, the electromagnetic interference generated during arc starting is significantly reduced (column 8, lines 7-21).


Claims 3-5, 8, 14-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klasson (US-3832513-A) in view of Norris et al. (US-9288887-B2) as applied to claims 1 and 11 above and further in view of Hirotsu et al. (JP-H05-36494-A, relying on the provided English translation for written disclosure and the official foreign version for drawings).
Regarding claim 3, Klasson teaches the deformation of the SMA starter element (“when the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position to move the contact tip 55 out of engagement with the electrode 46…,” column 5, lines 47-50) causes the SMA starter element (bi-metallic element 53) to move to the deformed state (fig. 4) where the SMA starter element is spaced apart from the plasma tip (as shown in fig. 4, the bi-metallic element 53 is spaced away from the tip of the nozzle 45).  Klasson does not explicitly disclose wherein the SMA starter element is in contact with the plasma tip when in the rest state.
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches wherein the SMA starter element (electrically conductive material 12) is in contact with the plasma tip when in the rest state (the claimed “rest state” is construed by the examiner as the position the electrically conductive material 12 rests as shown in fig. 1a, prior to being deformed by the heat, which results in fig. 1b, described page 2, lines 38-42; as shown in fig. 1a, the electrically conductive material 12 is in contact with the nozzle 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by placing the bi-metallic material directly in contact with the nozzle tip, in view of the teachings of Hirotsu, for the advantage of applying a main voltage across the gap between the nozzle side and the electrode which would preempt the need for a second and separate voltage source connected to the bi-metallic material, reducing the cost needed for a second voltage source (Hirotsu, page 2, lines 12 and 38-42).
Hirotsu, figs. 1a and b

    PNG
    media_image8.png
    521
    323
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    435
    294
    media_image9.png
    Greyscale


	Regarding claim 4, Klasson teaches wherein the SMA starter element contacts the plasma electrode when in the deformed state (as explained in the interpretation section, “deformed” is not given any patentable weight; Klasson teaches that the bi-metallic element 53 is contact with the electrode 46 in fig. 3).
	Regarding claim 5, Klasson teaches wherein the SMA starter element is not in contact with the plasma tip and is not in contact with the plasma electrode when in the deformed state (as shown in fig. 4, which is construed as meeting the conditions of the claimed “deformed state,” the bi-metallic element 53 is not in contact with the nozzle tip and it is not in contact with the electrode 46).
	Regarding claim 8, Klasson teaches the invention as described above but does not explicitly disclose wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (Klasson does not limit the bi-metallic element 53 to a specific metal or alloy).
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (“nickel-titanium alloy or copper-titanium-nickel alloy, which is a shape memory alloy, can be used,” page 3, lines 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by using a copper-titanium-nickel as one of the materials for the bi-metallic element, in view of the teachings of Hirotsu, because a 50%-20%-20% ratio of copper-titanium-nickel-3, respectively, has been shown to provide an arc transfer for the plasma ignition such that a thermal steady state is reached 20 seconds after the temperature of the alloy is above 80 to 85°C, which is an advantage when a nozzle with a larger diameter is used, e.g. from 3-5 mm to 16-20 mm, where the flow velocity of the plasma is slowed because of the larger volume requiring a longer ignition time as a result of the increased time need to reach a gas pressure of 10 ATM (Hirotsu, page 2, lines 14-27 and page 3, lines 7-15).
Regarding claim 14, Klasson teaches the deformation of the SMA starter element (“when the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position to move the contact tip 55 out of engagement with the electrode 46…,” column 5, lines 47-50) causes the SMA starter element (bi-metallic element 53) to move to the deformed state (fig. 4) where the SMA starter element is spaced apart from the tip (as shown in fig. 4, the bi-metallic element 53 is spaced away from the tip of the nozzle 45).  Klasson does not explicitly disclose wherein the SMA starter element is in contact with the plasma tip when in the rest state.
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches wherein the SMA starter element (electrically conductive material 12) is in contact with the plasma tip when in the rest state (the claimed “rest state” is construed by the examiner as the position the electrically conductive material 12 rests as shown in fig. 1a, prior to being deformed by the heat, which results in fig. 1b, described page 2, lines 38-42; as shown in fig. 1a, the electrically conductive material 12 is in contact with the nozzle 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by placing the bi-metallic material directly in contact with the nozzle tip, in view of the teachings of Hirotsu, for the advantage of applying a main voltage across the gap between the nozzle side and the electrode which would preempt the need for a second and separate voltage source connected to the bi-metallic material, reducing the cost needed for a second voltage source (Hirotsu, page 2, lines 12 and 38-42).
	Regarding claim 15, Klasson teaches wherein the SMA starter element contacts the plasma electrode when in the deformed state (as explained in the interpretation section, “deformed” is not given any patentable weight; Klasson teaches that the bi-metallic element 53 is contact with the electrode 46 in fig. 3).
	Regarding claim 16, Klasson teaches wherein the SMA starter element is not in contact with the plasma tip and is not in contact with the plasma electrode when in the deformed state (as shown in fig. 4, which is construed as meeting the conditions of the claimed “deformed state,” the bi-metallic element 53 is not in contact with the nozzle tip and it is not in contact with the electrode 46).
Regarding claim 18, Klasson teaches the invention as described above but does not explicitly disclose wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (Klasson does not limit the bi-metallic element 53 to a specific metal or alloy).
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (“nickel-titanium alloy or copper-titanium-nickel alloy, which is a shape memory alloy, can be used,” page 3, lines 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by using a copper-titanium-nickel as one of the materials for the bi-metallic element, in view of the teachings of Hirotsu, because a 50%-20%-20% ratio of copper-titanium-nickel-3, respectively, has been shown to provide an arc transfer for the plasma ignition such that a thermal steady state is reached 20 seconds after the temperature of the alloy is above 80 to 85°C, which is an advantage when a nozzle with a larger diameter is used, e.g. from 3-5 mm to 16-20 mm, where the flow velocity of the plasma is slowed because of the larger volume requiring a longer ignition time as a result of the increased time need to reach a gas pressure of 10 ATM (Hirotsu, page 2, lines 14-27 and page 3, lines 7-15).
Regarding claim 21, Klasson teaches wherein the SMA starter element is in the rest state (fig. 3), and applying the current to the deformable SMA starter element (“When the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position,” column 5, lines 47-50) causes the SMA starter element to move to the deformed state (fig. 4).  Klasson does not explicitly disclose wherein the SMA starter element is in contact with the plasma tip when in the rest state and the deformed state where the SMA starter element is spaced apart from the plasma tip.
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches wherein the SMA starter element (electrically conductive material 12) is in contact with the plasma tip when in the rest state (the claimed “rest state” is construed by the examiner as the position the electrically conductive material 12 rests as shown in fig. 1b where the electrically conductive material 12 is in contact with the nozzle 12) and the deformed state where the SMA starter element is spaced apart from the plasma tip (in fig. 1a, the electrically conductive material 12 is spaced apart from the electrode).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by placing the bi-metallic material directly in contact with the nozzle tip, in view of the teachings of Hirotsu, for the advantage of applying a main voltage across the gap between the nozzle side and the electrode which would preempt the need for a second and separate voltage source connected to the bi-metallic material, reducing the cost needed for a second voltage source (Hirotsu, page 2, lines 12 and 38-42).
Claims 1, 3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsu et al. (JP-H05-36494-A, relying on the provided English translation for written disclosure and the official foreign version for drawings) in view of Norris et al. (US-9288887-B2).
Regarding claim 1, Hirotsu teaches a plasma arc torch (“plasma torch,” page 1, line 10) comprising: 
a plasma electrode (electrode 1, figs 1a-b; the electrode shown in these figures is not a wire) and a plasma tip (construed as the exterior of the nozzle 2, figs. 1a-b) that are aligned concentrically with an annular gap therebetween (gap shown between the outer circumference of the nozzle and the electrode, figs. 1a-b); 
a gas distributor (construed as the source causing the distribution of the gas 6 shown in fig. 1) disposed between the plasma electrode (electrode 1, fig. 1) and the plasma tip (exterior of the nozzle 2, fig. 2), and 
a shape memory alloy (SMA) starter comprising a SMA starter element extending from a proximal end (end of conductive material 12 that is connected to nozzle 2, fig. 1) to a distal end (end of conductive material 12 that extends into the space where the gas 6 flows, fig. 1a), the distal end extending axially into an annular gap (extends into the annular gap along an axis that is tangent to the electrode 1 in fig. 1a) between the plasma electrode and the plasma tip (electrically conductive material 12, figs. 1a-b), wherein the SMA starter element is configured to deform from a rest state to a deformed state (figs. 1a,b) when heated (“the conductive material 12 is deformed by the heat transfer,” page 2, line 41), and wherein a deformation of the SMA starter element draws a pilot arc that extends at least partially through the annular gap between the plasma electrode and the plasma tip (“the electrically conductive material 12 is caused to cause dielectric breakdown of the gas between the electrodes 1 by the high frequency voltage before plasma ignition because of the above-mentioned configuration,” page 2, lines 38-40).  
Hirotsu does not explicitly disclose the plasma electrode adapted for electrical connection to a cathodic side of a power supply, and the plasma tip adapted for electrical connection to an anodic side of the power supply during piloting, the proximal end being coupled to the gas distributor.
However, in the same field of endeavor of plasma arch torches, Norris teaches the plasma electrode (electrode 100, fig. 4) adapted for electrical connection to a cathodic side of a power supply (“the electrode is disposed within the plasma arc torch and adapted for electrical connection to a cathodic side of a power supply,” abstract), and the plasma tip (tip 102, fig. 4) adapted for electrical connection to an anodic side of the power supply during piloting (“the tip is positioned distally from the electrode and adapted for electrical connection to an anodic side of the power supply during piloting,” abstract), a SMA starter element (conductive inserts 144, fig. 6), the proximal end (construed as the top right end of the conductive inserts 144, fig. 6) being coupled to a gas distributor (gas distributor 103, figs. 4 and 6) disposed between the plasma electrode (electrode 100, fig. 4) and the plasma tip (tip 102, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirotsu to include, a negative connection for the electrode and a positive connection for the torch tip and attaching a conductive insert to a gas distributor, in view of the teachings of Norris, because an anodic connection that includes the torch tip and the workpiece generates less radiated energy into the surroundings compared with an anodic connection that connects only to the workpiece; the anodic connection that includes the torch tip has the advantage of creating less noise in the power supply and the surrounding electronic systems in comparison to a connection without the torch tip; and because, since the secondary power circuit is contained within the plasma arc torch, the electromagnetic interference generated during arc starting is significantly reduced (Norris, column 1, line 24-column 2, line 17 and column 8, lines 7-21).
Regarding claim 3, Hirotsu teaches wherein the SMA starter element is in contact with the plasma tip when in the rest state (construed as fig. 1b, where the end of the electrically conductive material 12 is in contact with the outer diameter of the nozzle 2), and the deformation of the SMA starter element causes the SMA starter element to move to the deformed state (“After ending the plasma torch operation and extinguishing the plasma, since the temperature of the conductive material 12 decreases, it returns to the original position again,” page 3, lines 23-24) where the SMA starter element is spaced apart from the plasma tip (construed as fig. 1a, where the end of the electrically conductive material 12 is spaced apart from the outer diameter of the nozzle 2).
Regarding claim 11, Hirotsu teaches 
a plasma electrode (electrode 1, figs 1a-b; the electrode shown in these figures is not a wire) and 
a plasma tip (construed as the bottom of the nozzle 2, figs. 1a-b) disposed concentrically around the plasma electrode and spaced from the plasma electrode by an annular gap (gap shown between the outer circumference of the nozzle and the electrode, figs. 1a-b); 
a gas distributor (construed as the source causing the distribution of the gas 6 shown in fig. 1) disposed between the plasma electrode (electrode 1, fig. 1) and the plasma tip (exterior of the nozzle 2, fig. 2), and 
a shape memory alloy (SMA) starter element extending from a proximal end (end of conductive material 12 that is connected to nozzle 2, fig. 1) to a distal end (end of conductive material 12 that extends into the space where the gas 6 flows, fig. 1a), the distal end extending axially into the annular gap (extends into the annular gap along an axis that is tangent to the electrode 1 in fig. 1a) between the plasma electrode and the plasma tip (electrically conductive material 12, figs. 1a-b), wherein the SMA starter element is configured to deform from a rest state to a deformed state (figs. 1a,b) in response to heat (“the conductive material 12 is deformed by the heat transfer,” page 2, line 41), and a deformation of the SMA starter element moves the SMA starter element away from the plasma electrode (as shown in fig. 1b, the electrically conductive material 12 moves away from the electrode after being heated) or the plasma tip so that a pilot arc is drawn out in the consumable cartridge (“the electrically conductive material 12 is caused to cause dielectric breakdown of the gas between the electrodes 1 by the high frequency voltage before plasma ignition because of the above-mentioned configuration,” page 2, lines 38-40; relying on Norris for teaching a consumable cartridge).  
Hirotsu does not explicitly disclose a consumable cartridge and configured such that a pilot arc is drawn out in the consumable cartridge, the proximal end being coupled to the gas distributor.
However, in the same field of endeavor of plasma arch torches, Norris teaches a consumable cartridge (construed by the examiner as the consumable components 16, fig. 2; “the consumable components 16 comprise an electrode 100, a tip 102, a gas distributor 103, a third element 104, and a cartridge body 106,” column 4, lines 32-34) and configured such that a pilot arc is drawn out in the consumable cartridge (“Because a voltage is applied across the conductive insert 144 of the third element 104 and the electrode 100, a pilot arc is drawn between the conductive insert 144 and the electrode 100 as the gas flows therethrough,” column 7, lines 37-41; both the electrode 100 and the third element 104 are included in the consumable components 16); a SMA starter element (conductive inserts 144, fig. 6), the proximal end (construed as the top right end of the conductive inserts 144, fig. 6) being coupled to a gas distributor (gas distributor 103, figs. 4 and 6) disposed between the plasma electrode (electrode 100, fig. 4) and the plasma tip (tip 102, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirotsu to include a consumable components 16 at the distal end of the torch head and attaching a conductive insert to a gas distributor, in view of the teachings of Norris, for the advantage of using an insulated material for the cartridge body, which is capable of operating at relatively high temperatures; for the advantage of using replacing consumable components, where when components at the distal end are damaged, they can quickly be replaced, reducing the time the torch is offline due to needed repairs; and because, since the secondary power circuit is contained within the plasma arc torch, the electromagnetic interference generated during arc starting is significantly reduced (Norris, column 4, lines 10-13 and column 5, lines 49-51 and column 8, lines 7-21).
Regarding claim 14, Hirotsu teaches wherein the SMA starter element is in contact with the plasma tip when in the rest state (construed as fig. 1b, where the end of the electrically conductive material 12 is in contact with the outer diameter of the nozzle 2), and the deformation of the SMA starter element causes the SMA starter element to move to the deformed state (“After ending the plasma torch operation and extinguishing the plasma, since the temperature of the conductive material 12 decreases, it returns to the original position again,” page 3, lines 23-24) where the SMA starter element is spaced apart from the plasma tip (construed as fig. 1a, where the end of the electrically conductive material 12 is spaced apart from the outer diameter of the nozzle 2).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Klasson (US-3832513-A) in view of Norris et al. (US-9288887-B2) as applied to claim 11 above and further in view of Sanders et al. (US-20170042014-A1).
Klasson teaches the invention as described above but does not explicitly disclose wherein the consumable cartridge is a unitary cartridge so that the plasma electrode, the plasma tip, the gas distributor, and the SMA starter element are irremovably coupled together.
However, in the same field endeavor of plasma arch torches, Sanders teaches wherein the consumable cartridge is a unitary cartridge (“the consumable cartridge is a unitary component where the components of the cartridge are not individually serviceable or disposable,” para 0096) so that the plasma electrode, the plasma tip, the gas distributor, and the SMA starter element are irremovably coupled together (“the cartridge 104, which is a substantially unitary element, includes a cartridge tip comprising an electrode 108 (i.e., an arc emitter), a nozzle 110 (i.e., an arc constrictor) and a shield 114 disposed concentrically about the central longitudinal axis A,” para 0098; “In some embodiments, the cartridge 104 also includes a swirl ring 150 disposed about the longitudinal axis A,” para 0098; “the swirl ring 150 in the path of the plasma gas flow 900c can introduce a swirling motion to the plasma gas flow,” para 0129; the swirl ring is construed as the claimed “gas distributor”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by using a unitary cartridge, in view of the teachings of Sanders, for the consumable components 16, as taught by Norris, because an integrated, cost-effective cartridge provides ease of use and shortens the time for installation into a plasma arc torch in comparison to installing or replacing each consumable component individually (Sanders, para 0005).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 is allowable because the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show “a first SMA starter layer extending longitudinally along a length of the SMA starter element; a second SMA starter layer extending longitudinally along the length of the SMA starter element, and a deformable material disposed between and connecting the first SMA starter layer and the second SMA starter layer,” where according to claim 1 “a deformation of the SMA starter element draws a pilot arc that extends at least partially through the annular gap between the plasma electrode and the plasma tip.”   The closest prior art of record (van den Ende / US 20180266401) teaches bidirectional actuators, but there is no mention in van den Ende of using bidirectional actuators in plasma torches.  As a result, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.

	Response to Argument
Applicant's arguments filed 29 March 2021 have been fully considered.
Claim Interpretation
	On page 8, the Applicant states that “even though the ‘deformed state’ and the ‘rest state’ can correspond to various positions, these states still clarify whether the SMA starter element is deformed and should be given patentable weight as such.”  The examiner agrees that within the confines of the specific claims, the terms have patentable weight; however, considering the claims as a whole, the terms “rest” and “deformed” within the claimed states are arbitrarily used and have no patentable weight.  For example, in claim 4, the SMA starter element is contact with the plasma electrode when in the deformed state, but in claim 6, the SMA starter element is spaced apart from the plasma electrode when in the deformed state.  The Applicant is correct—the MPEP permits this construction.  As a result, a rejection was not made.  Instead a claim interpretation section was used to note for the record that a correlation between the claimed states and the various starter element positions is not consistently held within the claims.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new rejections of Klasson/Hirotsu combined with Nelson.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Enyedy et al. (US-5796067-A) teach using memory wire and thermally responsive bi-metal disks for a plasma torch.
Salsich et al. (US-20090294415-A1) teach a solenoid/coil made of a shape memory alloy for a plasma torch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        7/2/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761